Citation Nr: 0034091	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  91-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder.

2.  Entitlement to a higher rating than 30 percent for 
allergic rhinoconjunctivitis with sinusitis.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1990 RO decision which in part denied service 
connection for a circulatory disorder.  The RO also granted 
service connection and a noncompensable rating for allergic 
rhinoconjunctivitis, and the veteran appealed for a higher 
rating.  The veteran had an RO hearing in July 1990 and a 
Board hearing in April 1992.  The Board remanded the case in 
January1993.  In an April 1995 decision, the RO assigned a 
higher rating of 10 percent for allergic rhinoconjunctivitis.  
The Board again remanded the case in January 1996.  In a 
February 1997 decision, the RO assigned a higher rating of 30 
percent for allergic rhinoconjunctivitis with sinusitis.  


FINDINGS OF FACT

1.  The veteran does not currently have a medically diagnosed 
circulatory disorder.

2.  The veteran's allergic rhinoconjunctivitis is manifested 
by episodes of moderate secretion requiring medication, but 
it does not involve moderate crusting and ozena with atrophic 
changes, nor does it involve polyps, greater than fifty 
percent obstruction of the nasal passage on both sides, or 
complete obstruction of the nasal passage on one side.  His 
sinusitis is no more than moderate in degree and requires 
occasional antibiotic therapy, but the condition does not 
involve incapacitating episodes requiring bed rest, and it 
involves no more than six non-incapacitating episodes per 
year.  





CONCLUSIONS OF LAW

1.  A claimed circulatory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a rating higher than 30 percent for the 
veteran's service-connected allergic rhinoconjunctivitis with 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Codes 6501, and 6510 through 
6514 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 6522, and 
6510 through 6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from July 1985 
to July 1989.

During service the veteran had numerous and varied complaints 
for which no organic bases were found.  These complaints 
included fatigue, joint pain, headaches, sinusitis, etc.  On 
a report of medical history, taken as part of a periodic 
service examination in February 1988, he listed numerous 
complaints, and said the most significant was poor 
circulation in his arms.  Examination of the vascular system 
and sinuses was normal.  He was admitted to an Army hospital 
in March 1989 for multiple gastrointestinal complaints.  
There were some abnormal findings in 
esophagogastroduodenoscopy and a CT scan, and he underwent an 
exploratory laparotomy.  He had a splenic mass, but no 
gastric mass, and underwent a splenectomy.  The splenic mass 
was benign.  In July 1989 it was noted that he was concerned 
that he could have a medical problem requiring a medical 
discharge.  After July 1989 evaluations by different 
specialists, it was noted that he had no medical condition 
requiring a medical board.  These evaluations noted no 
circulatory disorder and did not mention sinusitis.  His July 
1989 examination for service separation noted normal nose and 
sinuses and normal vascular system.  The diagnoses included 
perennial allergic rhinoconjunctivits.  

In August 1989, the veteran filed claims for service 
connection for multiple disorders.  In a September 1989 
statement, he listed 18 conditons for which he was seeking 
service connection, including "circulatory problems with my 
entire system" and sinusitis.

On a September 1989 VA examination, the veteran reported his 
arms and legs went to sleep with standing, sitting or 
squatting, and he said this was relieved by moving about.  
The examiner found circulatory problems by history only.  
Examination of the nose and sinuses was normal except for 
slight nasal congestion.

On a September 1989 VA psychiatric examination, it was 
reported that that he had a multiple physical complaints, but 
sinusitis and circulatory problems were not listed among 
these complaints.  The tentative diagnosis was somatization 
disorder.  

At a VA ear, nose, and throat examination in October 1989, it 
was noted the veteran had boggy turbinates without pus.  The 
impression was mild allergic rhinitis and possible sinusitis.  

In February 1990, the RO denied service connection for an 
organic circulatory condition as not found at the VA 
examination.  The RO also granted service connection and a 
noncompensable rating for allergic rhinoconjunctivitis.  
[Service connection was also granted for other disorders, 
including vascular headaches which were rated 10 percent.]

When the veteran testified at a hearing at the RO in July 
1990, he reported his arms and legs would go to sleep while 
he was standing or sitting for a short time and that he would 
have a hard time getting the feeling back into his 
extremities.  He reported he occasionally felt like something 
was going through his veins that would hang up at a joint, 
like his knees or elbows, and would hurt for a long time.  He 
said no one ever told him what the problem was.  He said it 
had not been as severe since his separation from service.  

The veteran was treated and evaluated by VA and private 
health care providers on numerous occasions in the early 
1990s for his multiple medical complaints, including 
allergies and occasional rhinitis and sinusitis.
 
At a Board hearing in April 1992, the veteran reported 
symptomatology of his limbs falling asleep and having cold 
hands and lower extremities and having tingling in his limbs.  
He also reported having aching in his limbs and that he had 
been diagnosed with Ehiers-Danlos.  

The veteran was seen at Indiana University Hospital on 
several occasions in 1993 for allergies and chronic sinus 
problems and migraine headaches.  He was treated with 
antibiotics.

At an April 1994 VA psychiatric examination, the examiner 
said the veteran did not meet the criteria for a psychiatric 
diagnosis.  The previous assessment of a somatization 
disorder was noted, and the examiner said the veteran would 
need complete evaluations to determine whether his symptoms 
were consistent with medical conditions. 

On a May 1994 VA examination for systemic conditions, there 
were no complaints or findings specific to a circulatory 
disorder or a nasal/sinus disorder.  He reported chronic 
sinus headaches and multiple environmental allergies, 
especially to dust.  He reported using nasal sprays.  Ear, 
nose, and throat findings were normal.

Outpatient treatment records from a VA medical center (VAMC) 
show the veteran was seen in 1993 and 1994 for upper 
respiratory symptoms.  In January 1994, a CT scan of the 
sinuses was normal.  In May 1994 it was noted that that he 
had had 8 years of nasal symptoms and was allergic to dust 
and grasses.  Examination showed the turbinates were 
injected.  The assessment was allergic rhinitis, by history.  
After allergy test in October 1994, the assessment was 
allergic rhinitis, and it was noted that environmental 
control of mites and dust might help significantly.

The veteran was seen at Indiana University Hospital in March 
1995 for acute sinusitis.  Examination was negative except 
for some purulent drainage in the posterior pharyngeal wall.  
The assessment was acute sinusitis and rhinitis by history.

In an April 1995 decision, the RO assigned a higher rating of 
10 percent for allergic rhinoconjunctivitis.

Records of treatment at a VAMC in 1995 and 1996 show the 
veteran had complaints of allergic rhinitis and recurrent 
sinusitis.  In March 1996, it was noted that sinus X-rays had 
been inconclusive.  Examination noted the lateral turbinates 
with edema and erythema.  The assessment was allergic 
rhinitis.

On an August 1996 VA examination for a hematological 
disorder, the veteran reported numerous complaints of 
extremity pain, weakness, and fatigue.  Additional blood work 
was ordered, and the claims folder and laboratory findings 
were forwarded for analysis.  

In an October 1996 report, the VA Chief of Clinical 
Hematology and Oncology noted she had examined the veteran in 
April 1996 and reviewed the case to assess whether the 
veteran had a circulatory or hematologic disorder, and 
whether it was related to service.  After review of his 
history, physical examination, and laboratory studies, she 
concluded that the veteran probably had alpha thalassemia 1 
with the deletion of 2 genes.  She said this condition was 
congenital, existed prior to service, and would not be 
exacerbated by service.  She further reported that the 
condition was not associated with any significant symptoms 
and that she did not see any relationship to his current 
complaints.   The VA doctor also noted that the evidence 
indicated a slight increase in the percent of iron 
saturation.  She said this finding might suggest 
hemochromatosis which is a congenital disease resulting from 
hyperabsorption of iron and could go along with his joint 
complaints.  However she noted that the modestly elevated 
percent saturation has been stable since 1990 and is not 
associated with an increased ferritin.  She concluded that 
given the totally normal ferritin, the diagnosis of 
hemochromatosis was less likely and she did not feel that 
further workup with a liver biopsy was indicated.  She 
recommended that the veteran have ferritin and percent 
saturation checked at periodic intervals (every 1-2 years) 
until it was clear that it was stable.

On a January 1997 VA ears, nose, and throat examination, the 
veteran reported a long history of allergies which became 
worse after a 1989 splenectomy and reported nasal congestion 
and a post-nasal discharge.  He said he had pressure in his 
sinus regions requiring antibiotic treatment every 3 to 4 
months.  He treated himself with Claritin, pseudoephedrine, 
Vancenase, and saline spray.  He reported that he was 
planning on having allergy shots in the future.  On 
examination there was moderate intranasal edema, bilaterally, 
without purulent discharge.  The impression was moderate to 
severe allergic rhinitis, poorly controlled with medications.  
The examiner also noted significant intermittent sinus 
infections requiring antibiotics.  The examiner concluded 
that the condition was likely to continue, but might improve 
with allergy shots.  Since the examination report indicated 
that the examiner had not had an opportunity to review the 
file, it was returned to the examiner who reported in a 
February 1997 addendum that the veteran's allergy and sinus 
problems were environmental allergies, (i.e., pollens, 
grasses, etc.) and these conditions were exacerbated by his 
splenectomy.

In a February 1997 decision, the RO classified the veteran's 
service-connected respiratory condition as allergic 
rhinoconjunctivitis with sinusitis, and the RO assigned a 30 
percent rating for this condition, effective since service.  
The RO said symptoms of allergic rhinoconjunctivitis and 
symptoms of sinusitis overlapped, and the condition would be 
rated under the criteria for sinusitis, which was the 
predominant disability, with elevation to the next higher 
rating to reflect the severity of the overall disability 
picture.

Outpatient treatment records from a VAMC show findings of 
chronic sinusitis/rhinitis with treatment with various 
medications.  In September 1997 it was stated he was on 
antibiotics with some improvement.  In November 1997 it was 
stated a two-month course of antibiotics had ended two weeks 
ago.  He reported that he continued to have right-sided 
facial pain examination showed the mucosa were slightly 
hyperemic.  He had edematous inferior tubinates.  A CT scan 
showed no mucosal thickening or evidence of chronic 
sinusitis.  In January 1998 the veteran said his facial pain 
had improved.  Examination of the nose showed hyperemic 
mucosa but no pus, polyps, or masses.  In April 1998 his 
history of sinusitis and prostatitis was noted.  It was 
reported that he had been on a broad spectrum of antibiotics 
for the past 8 months for prostatitis.  He was to begin 
allergy shots the next week.  Examination of the nares showed 
no pus or polyps; there were hyperemic turbinates.  

On a VA examination for hemic disorders in August 1999, the 
doctor reviewed the veteran's service medical records and 
medical history since service.  The doctor noted that the 
veteran would get various infections more frequently and was 
bothered by allergies for which he took Claritin and Sudafed.  
The doctor found no evidence of peripheral circulatory 
abnormalities in service or currently.  The diagnoses 
included chronic allergic rhinitis and sinusitis; and 
probable thalassemia minor, congenital and nondisabling.  It 
was further stated that the thalassemia minor would not have 
been exacerbated by service or by his splenectomy.  

On an August 1999 VA examination of the arteries and veins, 
the examiner noted that, on discussion with the veteran, the 
term circulatory disorder was used by the veteran for 
convenience to describe a complaint of numbness and tingling 
in his right hand.  He said he was evaluated for at a VA 
medical facility for carpal tunnel syndrome in the past, but 
this diagnosis was not confirmed.  Instead he was told he had 
cervical radiculopathy.  Following clinical examination, the 
diagnoses included cervical and lumbar radiculopathy, by 
history, and no evidence of peripheral circulatory 
abnormalities in service or currently.  The examiner also 
noted that the veteran's complaints on one occasion of his 
arms falling asleep during service were not shown to be 
related to circulation.  

The February 2000 addendum to the August 1999 VA examination 
of the arteries and veins included a review of the veteran's 
claims files.  The examiner's final diagnoses included no 
evidence of peripheral venous or arterial circulatory 
abnormalities; and heterozygous alpha thalassemia I, 
asymptomatic, congenital, and nondisabling.  It was stated 
that the latter was a clinical diagnosis and there was no 
standard laboratory test to provide a definitive diagnosis of 
this condition, but it was an asymptomatic, congenital 
condition that would not have been exacerbated by service and 
was in no way disabling.  It was reported that the diagnosis 
has no clinical implications and no relevance to the symptoms 
about which the veteran was concerned, namely occasional 
tingling in his right hand.

II.  Analysis

The Board finds that all evidence relevant to the veteran's 
claims has been properly developed and no further assistance 
is required to comply with the duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (November 9, 2000).

A.  Service connection for a circulatory disorder 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  One requirement for service connection is that the 
claimed disability currently exists; a current diagnosis must 
be made by competent medical evidence.  Degmetich v. Brown, 
104 F. 3d 1328 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The evidence shows that the veteran has been thoroughly 
examined and his medical records have been reviewed by 
specialists, but no doctor has ever found that he has a 
chronic organic circulatory disorder. It now appears that the 
veteran has used the term circulatory disorder to describe a 
sensation of his arms going to sleep or tingling.  A VA 
doctor has specifically noted that such symptoms were not 
related to circulation.  VA doctors have also noted the 
possibility of a congenital blood disorder, alpha 
thalassemia.  This condition does not appear to be verified, 
and even if it were, it is an asymptomatic and nondisabling 
condition, and not the subject of the claim for service 
connection for a circulatory disorder.  The VA medical 
examinations and opinions indicate the veteran does not have 
a diagnosed organic circulatory disorder.

In the absence of any diagnosed organic circulatory disorder, 
service connection may not be granted.  The preponderance of 
the evidence is against the claim.  Thus, the benefit-of-the-
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  A rating in excess of 30 percent for allergic 
rhinoconjunctivitis with sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The regulations for evaluation of respiratory disorders 
(including rhinitis and sinusitis) were revised as of October 
7, 1996.  When the regulations concerning evaluation of 
disabilities are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage, although the new criteria 
only apply to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991); VAOPGCPREC 3-
2000.

Under the old rating criteria, chronic atrophic rhinitis is 
rated 10 percent when there is definite atrophy of the 
intranasal structure and moderate secretion; a 30 percent 
rating is assigned when there is moderate crusting and ozena 
with atrophic changes; and a 50 percent rating is assigned 
when there is massive crusting and marked ozena with anosmia.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

Under the new rating criteria, allergic or vasomotor rhinitis 
is rated 10 percent when there are no polyps but there is 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side; and a 30 percent 
rating is assigned when there are polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2000).

Under the old rating criteria, sinusitis is rated 0 percent 
when there are X-ray manifestations only, with mild or 
occasional symptoms; it is rated 10 percent when moderate, 
with discharge or crusting or scabbing, and infrequent 
headaches; it is rated 30 percent when severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence; and it is rated 50 percent when postoperative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (1996).

Under the new rating criteria, sinusitis is rated 0 percent 
when detected by X-ray only.  It is rated 10 percent when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  It is rated 30 
percent when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  It 
is rated 50 percent following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinuses, and 
purulent discharge or crusting after repeated surgeries.  A 
note that follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514. (2000)

In assigning the 30 percent rating for allergic 
rhinoconjunctivitis with sinusitis, the RO stated that 
symptoms of allergic rhinoconjunctivitis and symptoms of 
sinusitis overlapped, and the condition would be rated under 
the criteria for sinusitis, which was the predominant 
disability, with elevation to the next higher rating to 
reflect the severity of the overall disability picture.  
While this method of rating applies to some respiratory 
conditions, it does not apply to rhinitis and sinusitis.  See 
38 C.F.R. § 4.96(a) (1996 and 2000).  In any event, the Board 
finds that even if the veteran's allergic rhinoconjunctivitis 
and his sinusitis were rated separately, there would be no 
entitlement to an overall rating in excess of 30 percent.  

The medical evidence shows that since service the veteran's 
allergic rhinoconjunctivitis has been manifested by episodes 
of moderate secretion requiring medication, but it does not 
involve moderate crusting and ozena with atrophic changes, 
nor does it involve polyps, greater than fifty percent 
obstruction of the nasal passage on both sides, or complete 
obstruction of the nasal passage on one side.  In the Board's 
judgment, the allergic rhinoconjunctivitis warrants no more 
than a 10 percent rating under the old or new rating 
criteria.  The medical evidence shows the veteran's sinusitis 
is episodic and does not always appear on X-rays.  Surgery 
for sinusitis has never been required.  Sinus headaches are 
not shown, and the veteran is separately compensated for 
vascular headaches.  The sinusitis does not appear to be more 
than moderate in degree.  Although the sinusitis requires 
occasional antibiotic therapy, it does not involve 
incapacitating episodes requiring bed rest, and it involves 
no more than six non-incapacitating episodes per year.  In 
the Board's judgment, the sinusitis warrants no more than a 
10 percent rating under the old or new rating criteria.

The evidence indicates that the allergic rhinoconjunctivitis 
is no more than 10 percent disabling under the old or new 
rating criteria, and the sinusitis is no more than 10 percent 
disabling under the old or new rating criteria.  As noted, 
the RO has assigned a higher rating of 30 percent for 
allergic rhinoconjunctivitis with sinusitis.  In any event, 
the evidence does not support an overall rating greater than 
the rating assigned by the RO at any time since the effective 
date of service connection.  See Fenderson v. West, 12 
Vet.App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for his service-connected allergic 
rhinoconjunctivitis with sinusitis, the benefit-of-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a circulatory disorder is denied.

A higher rating for allergic rhinoconjunctivitis with 
sinusitis is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

